DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 3-5, 8, 10-12, 14-16, 19, 21-22, 24-26, and 29,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
the adhesive couples each of the plurality of discrete elastic material segments to at least one of the plurality of discrete shell segments over a continuous attachment region spanning an occlusal, buccal, and lingual surface of the discrete shell segment” (claim 1, lines 18-21, emphasis added). 
The claims are directed to the embodiment of Figs. 3A-3C, in which each of the plurality of discrete elastic material segments 304 is coupled thereto respective adjacent pairs of the plurality of discrete shell segments, not at least one of the plurality of discrete shell segments, as claimed. 
The original specification does not provide support for such recited range “at least one”, which therefore is considered to be new matter. 
All dependent claims are rejected herein based on dependency. 

				Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 3-5, 8, 10-12, 14-16, 19, 21-22, 24-26, and 29, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claims 1, 12, and 22, each recites “the discrete shell segment” (claim 1 line 21).  It is unclear whether such recitation is the same, different from, or part of “a plurality of discrete shell segments”.  It is also unclear whether such recitation refers to “a plurality of discrete shell segments” or “at least one of the plurality discrete shell segments.  
All dependent claims are rejected herein based on dependency. 

 Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-5, 8, 10-12, 14-16, 19, 21-22, 24-26, and 29, are rejected under 35 under 35 U.S.C. 103 as being unpatentable over Phan et al. (2002/0187451) in view of Schwartz (2009/0298006). 
	Regarding claim 1, Phan et al. discloses an orthodontic appliance (Fig. 3) comprising: a plurality of discrete shell segments (111 white/non-shaded segments) each is separated from an adjacent discrete shell segment at an interproximal region.  See Fig. 3, showing adjacent discrete white/non-shaded shell segments 111 are separated from each other at interproximal regions.  

The appliance further comprises a plurality of elastic material segments (shaded 110) of a second material having a second elastic modulus less than the first elastic modulus.  
Fig. 3 shows the plurality of discrete elastic material segment 110 coupled to respective adjacent pairs of the plurality of discrete shell segments at an interproximal region therebetween and thereby forming a single appliance shell 100.  That is, Fig. 3 shows each discrete elastic material segment 110 itself is located at an interproximal region between adjacent pairs of white/non-shaded shell segments 111 (Fig. 3).  
Furthermore, each of the plurality of discrete elastic material segments contacts a discrete shell segment over a continuous attachment region spanning an occlusal, buccal, and lingual surface of the discrete shell segment 110 (Fig. 3; paragraphs 43-44).  

Alternatively, Fig. 5 of Phan et al. shows the discrete elastic material segment 116 connecting adjacent pairs of the plurality of discrete shell segments at an interproximal region therebetween (Fig. 5; paragraph 45).  Fig. 5 does not shows the discrete shell segment 116 contacts a discrete shell segment over a continuous attachment region spanning an occlusal, buccal, and lingual surface of the discrete shell segment.  However, note that Phan et al. discloses “a portion with a lower elastic modulus 110 may be sized to cover a proximal or interproximal space”” and softer, more flexible material may be able to form more closely to the interproximal regions” (paragraph 45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al.’s Fig. 5 by making the elastic segment 116 contacting the shell segment over a continuous attachment region spanning an occlusal, buccal, and lingual surface of the discrete shell segment, similar to the discrete elastic segment 115  in Fig.5, in order for the discrete elastic segment forms more closely at the interproximal regions over the occlusal, buccal, and lingual surface of the interproximal region, enabling a higher level of repositioning force to be applied (paragraph 45). 
Phan et al. teaches that the single continuous appliance shell facilitates repositioning at least one of a patient’s teeth from a first position towards a second position when worn by the patient (abstract). 

Regarding the newly recited limitation(s) “an adhesive…”, note that Applicant discloses: 
“The elastic material can be coupled to the shell segments using suitable adhesives or bonding agents. In some instances, the elastic material may have adhesive properties, thus enabling the elastic to be directly coupled to the shell segments without the use of additional external agents. Exemplary methods of attaching the elastics to the shell segments include extrusion, spraying, coating, dipping, gluing, thermoforming, mechanically connecting, stitching, riveting, weaving, or suitable combinations thereof.”
 (Specification: paragraph 51, emphasis added).  
Phan et al. discloses attaching the elastic material to the shell segments via coating, thermoforming, etc. (paragraph 21), as Applicant’s disclosure.  Phan et al. fails to disclose an adhesive as claimed.  Schwartz discloses a thermoformed dental appliance comprising multiple layers/sheets 100, 200, wherein the layers/sheets 100, 

As to claim 3, Phan et al. provides a stiffness of the  plurality of discrete shell segments 111 being greater than a stiffness of the elastic material 110 (Figs. 2-3; paragraphs 43-44).  As to claims 4-5, the segments 111are disclosed to receive and reposition a single individual tooth or a group of teeth (paragraph 63).  As to claim 8, the plurality of discrete elastic material segments 110 are positioned near or adjacent to an interproximal region between teeth when the appliance is worn on the teeth (Fig. 3).  As to claims 10-11, one or more of the plurality of elastic material segments 110 comprises a plurality of layers having non-uniform properties along a length or portion of the plurality of elastic material segments (paragraphs 15, 21, 43-44). 
	Regarding claims 12, 14-16, 19, Phan et al. discloses the invention substantially as claimed as detailed above with respect to claims 1-5, 8, and 10-11, including a plurality of orthodontic appliances successively wearable by a patient to move one or more teeth from a first arrangement to a second arrangement (paragraph 7).  As to claim 21, Phan et al. discloses the plurality of appliances includes may have different elastic properties relative to each other, i.e. “stiffnesses of successive appliances may be different" (abstract).  
Regarding claims 22, 24-26, and 29, Phan et al. discloses a method for creating an orthodontic appliance as detailed above with respect to claim 1.  Particularly, Phan et al. discloses providing a shell including segments (white/non-shaded segments in Fig. 3) of a first material and separating (“segmenting”) the shell into a plurality of segments at one or more interproximal regions (Fig. 3; paragraph 15).  The elastic material segments 110 are considered to be a plurality of strips of discrete elastic material segments, joining the respective adjacent pairs at buccal, lingual, and occlusal surfaces of the shell segments 111 (Fig. 3; paragraph 15).
 
Response to Arguments
8.	Applicant’s arguments regarding the amendment made to the claims have been fully considered but are moot in view of the new ground(s) of rejection under Phan et al. in view of Schwartz.  
Regarding the newly recited limitation(s) “an adhesive…”, Phan et al. discloses attaching the elastic material to the shell segments via coating, thermoforming, etc. (paragraph 21), failing to disclose an adhesive as claimed.  Schwartz discloses a thermoformed dental appliance comprising multiple layers/sheets 100, 200, wherein the layers/sheets 100, 200 are coupled or adhered to one another by an intermediate binder or adhesive at interface 120/220 (Fig. 2; paragraph 25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. by including an adhesive to couple the elastic material segment to the shell segment in order to chemically or mechanically enhance the two segments’ adherence to one another as explicitly taught by Schwartz.  

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772